Citation Nr: 1013498	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from October 1961 to 
February 1966.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 rating decision in which the RO declined to 
reopen the Veteran's claim for service connection for 
bilateral hearing loss.  The Veteran filed a notice of 
disagreement (NOD) later that month, and the RO issued a 
statement of the case (SOC) in October 2005.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2005.

In his VA Form 9, the Veteran requested a Board video-
conference hearing.  The requested hearing scheduled in July 
2006, but the Veteran failed to appear.  The hearing notice 
was not returned from the United States Postal Service as 
undeliverable, and no request to reschedule the hearing has 
been received.  Under these circumstances, the Veteran's 
Board hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).

The Board points out that it must address the question of 
whether new and material evidence has been received to reopen 
the claim for service connection for bilateral hearing loss, 
because this matter goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of the claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly-and, given the Board's favorable disposition of 
the petition to reopen the claim for service connection for 
bilateral hearing loss-the Board has characterized the 
appeal as encompassing both issues as set forth on the title 
page.

The Board's decision on the Veteran's request to reopen the 
previously denied claim for service connection is set forth 
below.  The claim for service connection for bilateral 
hearing loss, on the merits, is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a December 2002 rating decision, the RO denied service 
connection for bilateral hearing loss; although notified of 
the denial in a letter that same month, the Veteran did not 
initiate an appeal.

3.  Evidence associated with the claims file since the 
December 2002 denial of the claim for service connection 
includes new evidence that relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision in which the RO denied 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

2.  As pertinent evidence received since the December 2002 
denial is new and material, the criteria for reopening the 
claim for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the request to reopen the 
claim for service connection for bilateral hearing loss, the 
Board finds that all notification and development action 
needed to render a fair decision on this aspect of the appeal 
has been accomplished.  

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In a December 2002 rating decision, the RO denied service 
connection for bilateral hearing loss.  The pertinent 
evidence of record at the time of the decision consisted of 
the Veteran's service treatment records (STRs), and VA 
outpatient treatment records dated through July 2002.

The Veteran's STRs document no complaints, findings or 
diagnosis related to hearing loss during service.  The 
reports of the September 1961 entrance examination and the 
January 1966 discharge examination reflect that the Veteran's 
hearing was 15/15, bilaterally, on whispered voice testing; 
his ears were noted to be normal and he denied ear, nose, and 
throat trouble on the Report of Medical History he completed.  
VA outpatient treatment records dated through July 2002 do 
not reflect any complaints, findings or diagnosis relating to 
hearing loss.  

The basis for the RO's December 2002 denial of service 
connection for bilateral hearing loss was that the evidence 
did not show hearing loss during service or a current hearing 
loss disability related to military service.  Although 
notified of the denial in a letter that same month, the 
Veteran did not initiate an appeal of the December 2002 RO 
decision.  See 38 C.F.R. § 20.200.  The RO's December 2002 
denial of the claim is therefore final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied 
claim for service connection for bilateral hearing loss in 
June 2004.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence 
as evidence not previously submitted to agency decisionmakers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 
3 (1996).  Here, the last final denial of the claim is the 
RO's December 2002 rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Pertinent evidence added to the claims file since December 
2002 includes a May 2004 VA outpatient treatment record that 
notes hearing loss on the Veteran's problem list.  An 
addendum to that record reflects that a VA nurse practitioner 
considered the Veteran's reports of extensive noise exposure 
during service and opined that the Veteran should be service-
connected for hearing loss.  A March 2005 VA record reflects 
that audiometric testing suggested that the Veteran had 
bilateral hearing loss to an extent recognized as a 
disability pursuant to 38 C.F.R. 
§ 3.385; however, the VA audiologist noted that the results 
were not adequate for compensation and rating purposes.  An 
April 2005 VA ear, nose, and throat (ENT) consultation record 
reflects that the Veteran had sensorineural hearing loss 
complicated by a conductive component in the right ear.  

As the evidence described above had not previously been 
considered by agency adjudicators, and is not cumulative or 
redundant of evidence previously of record, it is "new."  The 
Board also finds that this evidence is "material" for 
purposes of reopening the claim.   At the time of the 
December 2002 rating decision, there was no evidence that the 
Veteran had current hearing loss nor was there any evidence 
suggesting a medical relationship between hearing loss and 
military service.  The March 2005 VA audiometric testing, 
while perhaps not adequate for rating purposes, suggests that 
the Veteran has current bilateral hearing loss to an extent 
recognized as a disability pursuant to 38 C.F.R. § 3.385.  In 
addition, the March 2005 opinion from the VA nurse 
practitioner suggests that the Veteran's hearing loss is 
related to military service.  This evidence, while not 
necessarily conclusive, relates to unestablished facts needed 
to establish service connection (i.e., current disability and 
a medical link with military service), and thus, this 
evidence raises a reasonable possibility of substantiating 
the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
bilateral hearing loss are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss, to 
this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for bilateral 
hearing loss, on the merits, is warranted.

As discussed above, March 2005 VA audiometric testing 
suggests that the Veteran has bilateral hearing loss to an 
extent recognized as a disability pursuant to 38 C.F.R. § 
3.385; however, the audiologist noted that the results were 
not adequate for compensation and pension rating purposes.  
Furthermore, although a VA nurse practitioner opined that the 
Veteran hearing loss was service-connected, it does not 
appear that he reviewed and considered the entire claims file 
(in particular, the Veteran's STRs that show that his hearing 
was 15/15 on whispered voice testing on both entrance and 
discharge examinations).  Under these circumstances, the 
medical evidence is insufficient to resolve the claim on 
appeal.  Therefore, the Board finds that further examination 
and medical opinion is needed to resolve the claim for 
service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
ENT examination (with testing), by an appropriate physician, 
at a VA medical facility. The Veteran is hereby advised that 
failure to report for the scheduled testing and/or 
examination, without good cause, shall result in denial of a 
reopened claim.  See 38 C.F.R. § 3.655(b) (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled testing and/or examination, the RO should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the appointment(s) sent to 
him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, 
the RO should also obtain and associate with the claims file 
all outstanding pertinent records. 

The Veteran asserts that he has current hearing loss due to 
exposure to ammunitions fire and aircraft noise during his 
military service.  His DD 214 reflects that his last duty 
assignment and major command was with the Communications 
Company, Headquarters Battalion, 2nd Marine Division, as a 
wireman.  In a September 2002 written statement, the Veteran 
reported that he was in an artillery unit and was on a 
cruiser in 1962 where he did a lot of firing.  In a May 2005 
statement, he said he sometimes had to repair phone lines 
between guns and that no hearing protection was provided.  He 
also said that he worked close to the flight line while he 
was stationed in Hawaii.  Given the Veteran's contentions, 
the Board finds that the RO should obtain a copies of his 
pertinent military personnel records, to include records 
reflecting all duty assignments and military occupational 
specialties (MOSs). 

The Board also notes that the claims file includes VA 
outpatient treatment records from the Columbia VA Medical 
Center (VAMC), to include the Greenville outpatient clinic, 
dated through September 2005.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain any records of treatment for bilateral hearing 
loss from the Columbia VAMC and Greenville outpatient clinic 
since September 2005, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all of the 
Veteran's relevant military personnel 
records-in particular, records pertaining 
to his duty assignments and MOS.  The RO 
must follow the procedures set forth in 38 
C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should obtain from the Columbia 
VAMC and Greenville outpatient clinic all 
records of evaluation and/or treatment for 
the Veteran's bilateral hearing loss, 
since September 2005.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for bilateral 
hearing loss.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA ENT examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, must 
be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry and speech discrimination 
testing) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

Based on the results of audiometric 
testing, the physician should specifically 
indicate, with respect to each ear, whether 
the Veteran currently has hearing loss to 
an extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000 or 4000 hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 26 decibels or 
greater; or speech recognition scores using 
the Maryland CNC test of less than 94 
percent).

Then, if any hearing loss disability is 
diagnosed, also with respect to each ear, 
the physician should provide an opinion as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service, to include in-
service noise exposure.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled testing and/or examination, the 
RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of the appointment(s) 
sent to him by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection.  If the Veteran fails, without 
good cause, to report to the scheduled 
testing and/or examination, in 
adjudicating the reopened claim for 
service connection, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


